                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                   CRIMINAL ACTION NO. 5:15-CR-00033-KDB-DCK

 UNITED STATES OF AMERICA,


     v.                                                            ORDER

 STEPHEN ROGER DEAN,

                 Defendant.


   THIS MATTER is before the Court on Defendant’s Motion to Terminate Supervised Release.

(Doc. No. 30) (“Motion”).

   On June 10, 2015, Defendant pled guilty to one count of possession with intent to distribute

methamphetamine in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A). Defendant was sentenced to

63 months of imprisonment and 5 years of supervised release.

   Title 18 U.S.C. § 3583(e) states that a court may “terminate a term of supervised release and

discharge the defendant released at any time after the expiration of one year of supervised release,

pursuant to the provisions of the Federal Rules of Criminal Procedure relating to the modification

of probation, if it is satisfied that such action is warranted by the conduct of the defendant released

and the interest of justice[.]” 18 U.S.C. § 3583(e)(1).

   In support of his Motion, Defendant states that he has complied with all terms and conditions

of his supervised release and maintained gainful employment. Defendant is under supervision in

the Northern District of Georgia, but the Western District of North Carolina (“W.D.N.C.”)

maintains jurisdiction over his supervised release. His current supervising officer in Georgia

submitted a request for early termination to the US Probation Office in the W.D.N.C., but that




          Case 5:15-cr-00033-KDB-DCK Document 32 Filed 12/17/20 Page 1 of 2
request was denied because the W.D.N.C. Probation Office does not submit requests for early

termination until the supervisee has completed at least two-thirds of his or her term of supervision.

The Government opposes the Motion based on the W.D.N.C. Probation Office’s stance that it does

not recommend early termination until two-thirds of a defendant’s term of supervision is complete.

   While Defendant has been on supervised release for over one year, the objectives of supervised

release—namely reintegration into the community as a law-abiding and productive member of

society—counsel against terminating Defendant’s supervised release at this time. Defendant’s

Presentence Investigation Report reflects trouble with prior probation supervision. Defendant had

his probation revoked multiple times between 2010 and 2013. While Defendant’s conduct on his

current term of supervision has been commendable, the Court must consider Defendant’s record

as a whole and it is not convinced that termination of Defendant’s term of supervised release is

warranted at this time. Accordingly, the Court will deny Defendant’s motion, but will do so without

prejudice to file again once Defendant has completed more of his supervised release term.

   IT IS THEREFORE ORDERED that Defendant’s Motion to Terminate Supervised Release,

(Doc. No. 30), is DENIED without prejudice. Defendant’s term of supervised release shall

continue as originally sentenced. The Clerk is directed to serve a copy of this Order on Defendant,

counsel for the Defendant, the United States Attorney, and the United States Probation Office.

   SO ORDERED.


                                      Signed: December 17, 2020




       Case 5:15-cr-00033-KDB-DCK Document 32 Filed 12/17/20 Page 2 of 2
